Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in any reasonable combination, does not teach the invention as claimed. Specifically, the art does not teach approximating a matrix by the use of non-negative matrix factorization, as part of a process of detecting tables within a document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Information Disclosure Statement
Regarding the IDS filed 30 August 2021, citation number 1 under “U.S. Patent Application Publications” appears to be incorrect, as US 2017/0193202 A1 lists inventors Michael Brundridge et al. and not “Darrell Eugene Beller”. However, US 2017/0193292 A1 to Darrell Eugene Bellert has been previously cited by the examiner; see the Notice of References Cited mailed with the action of 10 January 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176